Citation Nr: 1046250	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO. 08-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

2. Whether new and material evidence has been received to reopen 
a claim for service connection for disc disease, L4-L5 and L5-S1 
with scoliosis. 

3. Entitlement to service connection for disc disease, L4-5 and 
L5-S1 with scoliosis.

4. Entitlement to a rating in excess of 60 percent for stricture 
of the urethra.
 
5. Entitlement to service connection for chronic kidney (renal) 
failure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to October 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix Arizona. 
Specifically, the Veteran appeals an August 2007 rating decision 
by which the RO denied entitlement to a TDIU, and a December 2008 
rating decision by which the RO denied a rating in excess of 60 
percent for stricture of the urethra, denied service connection 
for kidney failure, and found that new and material evidence had 
not been received to reopen a claim for service connection for 
disc disease, L4-L5 and L5-S1 with scoliosis.

With respect to the claim for a TDIU, a notice of disagreement 
was received in August 2007, a statement of the case issued in 
April 2008, and a VA Form 9 received in April 2008. 

With respect to the remaining three claims, notices of 
disagreement with the December 2008 rating decision were received 
in March 2009 and April 2009. In response to an April 2009 letter 
from the RO, in May 2009 correspondence the Veteran clarified and 
limited the matters he was appealing (the RO had construed 
several additional matters as being on appeal). Readjudication of 
the appealed claims, as clarified by the Veteran, for an 
increased rating for stricture of the urethra and service 
connection for kidney disability was accomplished in June 2009, 
and a new "notice of disagreement" (though the prior notices of 
disagreement remained in effect) was received from the Veteran in 
June 2009. Statements of the case as to all three claims were 
issued in March 2010. The issues addressed in the March 2010 
statements of the case are: (1) Whether new and material evidence 
has been received to reopen a claim for service connection for 
disc disease, L4-L5 and L5-S1 with scoliosis; (2) Entitlement to 
a rating in excess of 60 percent for stricture of the urethra; 
and (3) Entitlement to service connection for chronic kidney 
(renal) failure. 
A VA Form 9 was received in April 2010 as to all issues for which 
a statement of the case had been issued.

In April 2010, a supplemental statement of the case was issued on 
the issues of entitlement to a TDIU and whether new and material 
evidence has been received to reopen a claim for service 
connection for disc disease, L4-L5 and L5-S1 with scoliosis.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.

In this Board decision, the Veteran has been granted a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU). However, a TDIU claim is a 
matter separate from the adjudication of schedular and 
extraschedular increased rating claims, and if a TDIU rating is 
awarded, the Veteran is still entitled to adjudication of those 
other claims. See, e.g., Colayong v. West, 12 Vet. App. 524, 537 
(1999). Thus, the claim for an increased rating for stricture of 
the urethra remains on appeal.

Additional claims have been raised by the Veteran but are not in 
appellate status. In correspondence received in July 2009 the 
Veteran raised the issues of entitlement to service connection 
for bronchitis, prostate cancer, "urology problems, including 
colon," and stress and depression. In additional correspondence 
received in July 2009, the Veteran raised the issue of 
entitlement to service connection for epididymitis. In August 
2009, the Veteran raised issues of entitlement to service 
connection for prostate cancer, "radiation," residuals of 
radiation used to treat prostate cancer, disability of the 
bladder, and breast growth. In correspondence received in June 
2010, the Veteran raised claims for service connection for 
depression and anxiety as secondary to service-connected urethral 
stricture. In correspondence received in July 2010, the Veteran 
raised the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) secondary to personal 
assault. The Board does not have jurisdiction over these 
matters. They are referred to the AOJ for any necessary 
clarification, action and adjudication as appropriate. 

The issues of entitlement to service connection for disc disease, 
L4-5 and L5-S1 with scoliosis, entitlement to a rating in excess 
of 60 percent for stricture of the urethra, and entitlement to 
service connection for chronic kidney (renal) failure, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was unemployable due to urethral stricture as of 
May 26, 2006, the date of his later-granted claim for an 
increased rating of 60 percent for urethral stricture, and the 
schedular criteria for a TDIU are met as of that date.

2. Since the December 1990 Board denial of the claim for service 
connection for a back disability, to include disc disease, 
evidence was received which was not previously submitted to 
agency decisionmakers, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and was not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened; this evidence 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The criteria for a grant of a claim for a TDIU, first received 
informally by VA on May 26, 2006, are met. 38 U.S.C.A. §§ 5101, 
5107 (West 2002); 38 C.F.R. §§ 3.155(a), 4.16(b).
 
2. Evidence received since the December 1990 Board decision that 
denied service connection for a back disability, to include disc 
disease, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will find sufficient evidence is of 
record to grant entitlement to a TDIU, since the Veteran meets 
the schedular criteria for a TDIU and is shown to be unable to 
obtain or maintain employment as a result of service-connected 
disabilities. 

Additionally, the Board will find that medical records received 
since the last final denial of the Veteran's claim for service 
connection for low back disability, issued by the Board in 
December 1990, raise a reasonable possibility of substantiating 
the claim, so that reopening of the claim is warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. First, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

As the determinations in this decision are only favorable with 
respect to the claims on appeal, no further notice or development 
is needed prior to making these determinations.


TDIU

The Veteran is in receipt of compensation for service-connected 
disability, to include stricture of the urethra, rated as 
noncompensably disabling from February 1, 1997, 40 percent 
disabling from July 6, 2000, and 60 percent disabling from May 
26, 2006; skin disability, rated as noncompensably disabling from 
July 6, 2000, and 10 percent disabling from January 12, 2005; 
impotence, rated as noncompensably disabling from February 1, 
1997; residuals of tonsillectomy, rated as noncompensably 
disabling from November 1983; and scars, as residuals of 
lacerations of the back and left leg, rated as noncompensably 
disabling from November 1983. 

Because he is service-connected for a single disability rated as 
60 percent or more disabling, the schedular criteria for a TDIU 
are met. See, e.g., Gary v. Brown, 7 Vet. App. 2009 (1994) (Court 
and Board found that schedular criteria for TDIU were met where 
three disabilities arising from a single accident were rated 60 
disabling when combined, and Veteran was additionally service-
connected for three additional unrelated disabilities, each 
assigned a noncompensable rating; Court affirmed Board's denial 
of Veteran's claim for TDIU on basis that evidence did not 
demonstrate that the Veteran was unable to secure a substantially 
gainful occupation due to service-connected disabilities).

A May 2005 VA vocational counseling record, received from the 
Veteran by the RO in May 2009, indicates that the Veteran has a 
combination of service-connected and non-service connected 
conditions that preclude work or even training, and that he is 
not capable of further training or employment. 

A February 2007 letter from a VA physician indicates that due to 
numerous co-morbid conditions that Veteran is unemployable. 
An August 2007 letter from a VA treating physician states that 
the Veteran has numerous co-morbid conditions that all 
contributed to him being unable to work; that the greatest 
disability is complications from his urethral stricture in the 
past; that he continues to have disabling urinary incontinence 
and discomfort; that his medications for this condition had not 
been very effective; and that he has multiple episodes of urinary 
incontinence daily, including episodes during the Veteran's 
treatment appointments.

At a VA examination in October 2008 the examiner asserted that it 
was not possible to determine which of the Veteran's 
genitourinary symptoms were associated with urethral stricture 
and which are associated with residuals of (currently nonservice-
connected) prostate cancer. It was noted that the Veteran 
urinated 12 to 14 times per day, and 6 to 8 times per night, 
would be unable to do his most recent job because of the need to 
use the restroom frequently; that he had partial urinary 
incontinence of several teaspoons at a time; that he wore an 
incontinence pad; and that he had a gross hematuria episode in 
late 2007. An October 2007 record of treatment notes that upon 
physical examination the Veteran leaked red to brown urine upon 
coughing.

A large volume of VA treatment records additionally indicate that 
the Veteran at times experiences significant pain, distress and 
blood in the urine upon urination. 

The RO received the Veteran's formal application with respect to 
the currently appealed claim for a TDIU in February 2007; and 
received his currently appealed claim for an increased rating for 
stricture of the urethra, which is addressed in the remand 
section of this decision, in December 2008. 

However, for reasons discussed below, the Board finds that the RO 
received an informal claim for a TDIU with a prior claim from the 
Veteran for an increased rating for urethral stricture on May 26, 
2006. 

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must identify 
the benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim. 
38 C.F.R. § 3.155(a). 

With respect to informal claims for TDIUs, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record. The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability. Id.

The RO granted an increased rating from 40 to 60 percent and an 
effective date of May 26, 2006, the date of claim for an 
increased rating, in a November 2006 RO rating decision; as the 
effective date of this determination was not appealed, the May 
26, 2006, effective date for the increased rating from 40 percent 
to 60 percent is final. See 38 U.S.C.A. § 7105.

As described above, there is of record evidence that the Veteran 
was unemployable due to urethral stricture as of May 26, 2006, 
the date of his later-granted claim for an increased rating for 
urethral stricture, and the schedular criteria for a TDIU are met 
as of that date. The Board thus finds that the May 26, 2006, 
claim for an increased rating for urethral stricture included an 
informal claim for a TDIU; and further, that the schedular and 
unemployability criteria for a TDIU are met as of that date, with 
essentially no evidence against the claim. See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.155(a); Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Accordingly, the Veteran's claim for a TDIU, first received 
informally on May 26, 2006, as part of his claim for an increased 
rating for urethral stricture, is granted. See 38 C.F.R. 
§§ 3.155(a), 4.16(b); Rice v. Shinseki, 22 Vet. App. 447 (2009). 


New and Material Evidence to Reopen Claim for 
Service Connection for Back Disability

The Veteran served on active duty from September 1951 to October 
1954. In 1956 he was denied eligibility for VA benefits based on 
the nature of his discharge from active service. In 1979 his 
discharge was upgraded by the service department, and in 1981 VA 
found that he was eligible for VA benefits in light of the 
upgraded discharge. During the years shortly thereafter, the 
Veteran began to receive medical treatment through VA and to seek 
VA service-connected compensation benefits. 

In a December 1990 decision, the Board denied the Veteran's claim 
for service connection for a back disability, to include disc 
disease, on the basis that evidence newly received since a prior 
October 1984 denial of his claim merely showed continuing post-
service follow-up of the Veteran at private and VA medical 
facilities for a lumbar spine disability involving degenerated 
discs, arthritis, and spinal stenosis. The Court summarily 
affirmed the Board's December 1990 decision in a single-judge 
memorandum decision dated in December 1992. The Board's December 
1990 decision is final. See 38 U.S.C.A. § 7104.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. New evidence means existing evidence 
not previously submitted to agency decisionmakers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes 
of deciding whether a claim should be reopened, "the credibility 
of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 
488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only 
in cases in which the newly submitted evidence is "inherently 
false or untrue" does the Justus presumption of credibility not 
apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Records of treatment and examination, associated with the claims 
file at the time of the Board's December 1990 denial, included 
the history of an in-service motor vehicle accident in September 
1953 in which a weapons carrier in which he was a passenger 
overturned. A September 1953 service treatment record indicates 
that the Veteran had no complaints after the accident. 

However, the Veteran was involved in a second, more serious in-
service automobile accident in September 1954. Service treatment 
records reflect that in that accident he was a passenger asleep 
in the back seat of a car that overturned. The service treatment 
records indicate that the Veteran was seen after the accident in 
a civilian hospital. The service treatment records further 
indicate that the Veteran sustained a laceration of the left leg 
at the back level, and multiple abrasions and contusions of the 
right leg. He received three sutures in the back and six sutures 
in the left leg. The Veteran was indicated to be in a mild 
shocked condition but not unconscious. The September 1954 
automobile accident resulted in residuals of lacerations of the 
back and left leg for which the Veteran had been granted service-
connection in September 1984, effective from November 9, 1983.

In September 1993, more than two years after issuance of the 
Board's December 1990 decision denying service connection for low 
back disability, the RO received a significant quantity of 
additional VA treatment records, including records of treatment 
at the VA medical clinic in Lebanon, Pennsylvania, in March and 
May 1983, and from the VA health care system in Tucson, Arizona, 
for the period from April 1985 to August 1993. These included 
records through the VA Medical Center in Tucson, Arizona, for the 
purpose of adjudication of a claim for service connection for 
urethral stricture (granted by the RO in a rating decision dated 
in December 1994), 

Among the many records that were newly received in September 1993 
are records that pertain to the nature, etiology, and onset of 
the Veteran's low back disability, and the severity of trauma 
sustained during the Veteran's in-service automobile accidents. 
Specifically, a September 1985 record of treatment for purposes 
of financial and vocational-educational evaluation includes a 
description of the Veteran as having chronic pain from a disk 
problem in his back; an October 1985 record of treatment 
indicates that the Veteran had a history of back pain with a 
slipped disk diagnosed by a medical doctor; and numerous records 
discuss scars and pain in the right leg related to an in-service 
automobile accident. 

Further, whereas a VA examination X-ray associated with the 
claims file in October 1985 reflected an impression of mild 
degenerative changes consistent with age and mild scoliosis of 
the lumbar spine, a September 1987 record of VA treatment, 
received into the claims file in August 1993 (only after the 
Board's December 1990 decision), indicates that a CT scan showed 
that the Veteran had a herniated nucleus pulposus at L4-L5 with a 
disc fragment in the spinal canal. 

Additionally, upon now reviewing the record in detail, the Board 
notes that VA was first contacted by the Veteran regarding his 
back disability in November 1983, when he wrote to VA twice, 
first indicating that he had been diagnosed as having a back 
problem and that he had been diagnosed on November 2, 1983, by a 
VA physician at a VA outpatient clinic in Harrisburg as having a 
slipped disc based on review of an X-ray; and on a second 
occasion wrote that he was advised by a VA physician at the VA 
outpatient clinic in Harrisburg, Pennsylvania, on November 23, 
1983, that his back problems did not develop overnight, that the 
injury that caused them could be as much as thirty years old, and 
that the in-service injury that caused them could have occurred 
during his car accident while stationed in Germany. 

As will be addressed in the remand section of this decision, 
below, the November
1983 records of VA back treatment were not obtained by the RO; 
they will be sought in connection with further development of the 
reopened claim, as indicated in the remand section of this 
decision. 

Further, no VA medical opinion has been obtained as to whether 
the Veteran's current back disability may be related to his two 
in-service motor vehicle accidents or any other incident of 
service.

In determining whether new and material evidence has been 
received since December 1990, the Board must view the VA records 
of treatment from 1983 to 1993 that were first received by VA 
adjudicators in September 1993 in the context of the less 
substantial evidence of record as present before the Board at the 
time of its denial in December 1990. The Board notes that the 
only history ever mentioned in connection with the Veteran's low 
back disability, even tangentially, in these records, is the 
second in-service automobile accident; that there is no doubt 
that the Veteran experienced two significant motor vehicle 
accidents during service, and that he experienced sufficient 
force and impact to result in overturning of the vehicles; and 
that the second accident was sufficiently severe so as to result 
in multiple injuries and lacerations including both legs and his 
back and so as to render the Veteran in a state of mild shock.
 
In the context of the entire record, the Board finds that under 
current standards and the Court's case law, evidence received 
after the Board's denial of the claim in December 1990 relates to 
unestablished facts of chronicity and whether the back disability 
is related to in-service injuries, and raises a reasonable 
possibility that further development of the claim would result in 
substantiation of the claim. The evidence received to 
successfully reopen such a claim need not rise to the level of 
competent medical "nexus" evidence. See Shade v. Shinseki, No. 
08-3548 (U.S. Vet. App. November 2, 2010) (rejecting 
interpretation of law that would deny reopening because an 
adequate medical nexus opinion was not provided by the claimant; 
indeed, this would require claimant to submit medical evidence in 
every case in which VA's previous negative determination 
regarding nexus or a current disability stood between the 
claimant and disability benefits) (emphasis in original language 
of the Court). 

In this case, additional information and evidence has been 
received that, while arguably not competent medical "nexus" 
evidence, relates to these unestablished facts, and there is a 
reasonable possibility that further development would 
substantiate the claim. 

Accordingly, reopening of the claim for service connection for 
low back disability is warranted. See 38 C.F.R. § 3.156; Shade v. 
Shinseki, No. 08-3548 (U.S. Vet. App. November 2, 2010). 


ORDER

Entitlement to a TDIU is granted.

New and material evidence having been received, the claim for 
service connection for low back disability is reopened; the 
appeal is granted to this extent only.


REMAND

Recent records of VA treatment, to include a record of treatment 
in June 2010, indicate that the Veteran's symptoms of stricture 
of the urethra have worsened since the time of the last VA 
examination, conducted in October 2008. Additionally, the Veteran 
provided testimony at his Board hearing in June 2010 that his 
symptoms were worsening. See June 2010 Board hearing transcript, 
page 5. A new VA examination is therefore required to ascertain 
to the current severity of this disability. See 38 U.S.C.A. 
§ 5103A(d); VAOPGCPREC 11-95.

Additionally, the Board does not have the medical expertise to 
determine whether the Veteran's current signs and symptoms, such 
as painful urination, incontinence, and blood in the urine, 
include impairment of the kidney that is a result of or 
aggravated by his service-connected residuals of stricture of the 
urethra. Accordingly, a VA examination and opinion is required as 
to this matter. See 38 U.S.C.A. § 5103A(d).

With respect to the claims for a rating in excess of 60 percent 
for stricture of the urethra and for service connection for 
chronic kidney (renal) failure, the Board notes that a great deal 
of relevant VA treatment records have been received since the 
date of issuance of the statement of the case as to these issues 
in March 2010. A supplemental statement of the case must be 
issued that considers the newly received evidence. See 38 C.F.R. 
§ 19.31.

In November 2009 the National Personnel Records Center indicated 
that it could not attempt to obtain active duty inpatient medical 
records of the Veteran from May 4, 1954, to May 18, 1954, because 
the name and location of the hospital where the Veteran was 
treated was required. However, as RO personnel appear to have 
noted in handwriting on the form, the name and location was 
provided on the request for information, except that "Ulm, 
Germany" had been mis-typed as "U/M Germany."  The full 
location indicated is 7351st USAF Dispensary APO 61/ AP035, Ulm, 
Germany. The RO/AMC must submit a corrected request to NPRC in 
order to attempt to obtain the identified records of treatment. 
See 38 U.S.C.A. § 5103A(a)-(c).

With respect to the reopened claim for service connection for low 
back disability, the claims file indicates that VA treatment 
records in November 1983 for back disability were identified by 
the Veteran at that time but were never sought or obtained by VA. 

There are two pieces of correspondence from the Veteran received 
by the RO in November 1983, the first one stating that he had 
been diagnosed as having a back problem and that he had been 
diagnosed on November 2, 1983, by a VA physician at a VA 
outpatient clinic in Harrisburg as having a slipped disc based on 
review of an X-ray; and the second piece of correspondence 
stating that he was advised by a VA physician at the VA 
outpatient clinic in Harrisburg, Pennsylvania, on November 23, 
1983, that his back problems did not develop overnight, that the 
injury that caused them could be as much as thirty years old, and 
that the in-service injury that caused them could have occurred 
during his car accident while stationed in Germany. The RO/AMC 
must seek to obtain the corresponding VA treatment records and 
any other reasonably identified records of treatment that may be 
relevant to the claims on appeal. See 38 U.S.C.A. § 5103A(a)-(c).

In reopening the Veteran's claim for service connection for low 
back disability, the Board has found that the evidence of record 
indicates that the Veteran's low back disability may be related 
to one or both of two in-service automobile accidents. A VA 
examination and opinion on this matter is therefore required. See 
38 U.S.C.A. 5013A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his low back disability or kidney 
disability from October 1954 to the present, or 
his residuals of urethral stricture from 
December 2007 (one year prior to the date of 
the currently appealed claim for an increased 
rating) to the present.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must seek to obtain 
any relevant records that are not 
currently associated with the claims 
file from each health care provider the 
Veteran identifies. 

(b) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

(c) The records sought must include all 
records of treatment of the Veteran at 
the VA outpatient clinic in Lebanon, 
Pennsylvania, from January 1983 to 
April 1985, and, if one existed at the 
time, the VA medical care facility in 
Harrisburg, Pennsylvania, from January 
1983 to April 1985; in particular, 
records of VA treatment for back 
disability on November 2, 1983, and 
November 23, 1983 must be sought. (See 
correspondence received from Veteran on 
November 9, 1983, and November 28, 1983).
  
(d) Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
these records would be futile. 

2. Submit a corrected request to obtain from 
the service department records of inpatient 
treatment from May 4, 1954, to May 18, 1954, 
at the 7351st USAF Dispensary APO 61/ AP035, 
Ulm, Germany. (The previously submitted 
request from November 2009 contained a 
typographical error of "U/M Germany" instead 
of "Ulm, Germany," and the service 
department indicated that it could not process 
the request due to lack of "name/location of 
hospital where treated.")  

The efforts to obtain those records shall 
continue until the records are obtained unless 
it is reasonably certain that such records do 
not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3. Once all available medical records have 
been received, schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise. The purposes of the examination are 
1) to determine the current severity of the 
Veteran's stricture of the urethra (including 
its impact on his occupational functioning and 
activities of daily living); and 2) to 
determine whether the Veteran has kidney 
disability that began during active service, 
is related to any incident of service, or is 
caused or aggravated by service-connected 
stricture of the urethra.




The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner. The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must include findings as 
to frequency of urine leakage or 
incontinence, whether absorbent materials 
are worn that must be changed more than 
four times per day, the daytime interval 
for voiding, and whether the Veteran's 
stricture results in urinary tract 
infection or renal dysfunction.

(d) The examiner must include an 
opinion as to whether the Veteran has 
current kidney disability or renal 
dysfunction that is caused or 
aggravated by the Veteran's service-
connected stricture of the urethra or 
residuals or complications of 
stricture of the urethra.

(e) The examiner must provide an 
opinion as to the impact of the 
Veteran's stricture of the urethra on 
his occupational functioning and 
activities of daily living.

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is to specifically 
address in his or her conclusion the 
purposes of the examination-

i) to determine the current severity of 
the Veteran's service-connected stricture 
of the urethra (including its impact on 
his occupational functioning and 
activities of daily living); and
 
 ii) to determine whether the Veteran has 
kidney disability that began during 
active service, is related to any 
incident of service, or is caused or 
aggravated by service-connected 
stricture of the urethra. 

4. Additionally, once all available medical 
records have been received, arrange for a VA 
orthopedic/neurological examination with an 
appropriate clinician for the purpose of 
determining whether the Veteran has low back 
disability that began during active service 
or is related to any incident of service, or 
has arthritis or neurological disability of 
the thoracolumbar spine that began within one 
year of discharge from active service. 

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
examinations. All indicated tests and 
studies must be performed. 

(c) The orthopedic/neurological clinician 
must review the service treatment records 
pertaining to treatment of the Veteran's 
in-service automobile accidents in 
September 1953 and September 1954. 
Documented are the September 1953 accident 
in which a weapons carrier in which he was 
a passenger overturned, after which the 
Veteran had no complaints; and a September 
1954 accident in which the Veteran was a 
passenger asleep in the back seat of a car 
that overturned, and was first seen at a 
private hospital after the accident. 
Service treatment records describe a 
laceration of the left leg at the back 
level, multiple abrasions and contusions 
of the right leg, the Veteran receiving 
three sutures in the back and six sutures 
in the left leg, and the Veteran being in 
a mild shocked condition but not 
unconscious after the September 1954 
accident. 
 
(d) The orthopedic/neurological 
clinician will specifically address 
whether the Veteran has disability of 
the thoracolumbar spine that is 
attributable in whole or in part to the 
Veteran's two documented motor vehicle 
accidents during active service. 
 
(e) The orthopedic/neurological examiner's 
review of the claims file must include any 
records of VA treatment in 1983 in Lebanon, 
Pennsylvania, or Harrisburg, Pennsylvania, 
that are obtained pursuant to this Board 
remand, and a September 1987 record of VA 
treatment, received into the claims file in 
August 1993, indicating that a CT scan 
showed that the Veteran had a herniated 
nucleus pulposus at L4-L5 with a disc 
fragment in the spinal canal. 

(f) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles. 

(g) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

(h) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is to specifically 
address in his or her conclusion the 
purposes of the examination--to determine 
whether the Veteran has low back disability 
that began during active service or is 
related to any incident of service, or has 
arthritis or neurological disability of the 
thoracolumbar spine that began within one 
year after discharge from active service.

5. Readjudicate the issues on appeal. 

Readjudication must include consideration of 
whether the Veteran's claim for a rating in 
excess of 60 percent for stricture of the 
urethra should be referred to the Director, 
Compensation and Pension, for extraschedular 
consideration.

If any benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response. 

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order. No action is required of the Veteran until he is 
otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


